Citation Nr: 1642718	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  12-27 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty from September 1975 to September 1979 and from September 1980 to September 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This appeal was previously remanded in May 2015, and has now been returned to the Board for further adjudication.

In October 2013, the Veteran testified during a Travel Board hearing before a Veterans Law Judge (VLJ), and a transcript of the hearing is associated with the claims folder.  In an April 2016 letter, the Veteran was informed that this VLJ was no longer available to participate in a decision on his appeal and that a new VLJ would be assigned to his appeal.  The Veteran was also informed that he had a right to request another optional Board hearing prior to promulgation of an appellate decision.  To date, the Veteran has not requested such an additional hearing.  Accordingly, the undersigned VLJ now proceeds to adjudicate the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that the May 2015 Board remand decision directed the AOJ to schedule the Veteran for a VA examination preferably at a VA facility other than the Muskogee VA Medical Center (VAMC).  The AOJ was directed to confer with the Veteran as to which VA facility would be most appropriate.  Although a review of the claims file reveals that the AOJ contacted the Veteran, he identified the Oklahoma City VAMC as a preferred facility for his right knee examination, and an examination was scheduled in June 2015, further review of the Veteran's claims file reveals that the notification letter informing the Veteran of the date of his scheduled examination was returned as undeliverable in July 2015.  Prior to this the Veteran had contacted the AOJ to inform it that he had not received an examination appointment letter and that he had been expecting such a letter.  The AOJ then proceeded to call the Veteran to verify his correct address, and at that time the Veteran affirmed that VA had his correct address.  A July 2015 note indicates that that any needed examination should be scheduled or rescheduled.  In September 2015 the Veteran requested that his right knee examination be rescheduled and an AOJ employee indicated that she would "let the proper personnel' know.  It does not appear that any further action was taken.  

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § § 3.655 (b) or (c) as appropriate.  However, based on the foregoing record as outlined above, it is far from clear that the Veteran failed to appear for a VA examination without good cause.  Accordingly, on remand, the Veteran should be given another opportunity to appear for a VA examination.

Additionally, the United States Court of Appeals for Veterans Claims (the Court) has recently held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59, which addresses musculoskeletal claims where pain on motion is involved, indicates that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  As the Veteran's previous March 2011 VA examination did not provide the type of range of motion testing described above, on remand the AOJ is directed to ensure that such testing is conducted on re-examination of the Veteran's right knee.

Accordingly, the case is REMANDED for the following action:

1. Collect any outstanding VA treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. If possible, schedule the Veteran for a right knee VA examination at a location other than the Muskogee VA Medical Center.  Communicate with the Veteran regarding the preferred location of the VA examination.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's right knee disability, and its impact on his daily activities and ability to work.  

c. Range-of-motion testing must be accomplished, to include the point at which pain begins.  The examiner must indicate whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in additional functional loss/impairment.  The examiner should also discuss whether a flare-up or a period of repetitive use would cause additional functional impairment to include limitation of motion (in degrees if possible).  Additionally, in compliance with Correia, supra, "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  See 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

